Citation Nr: 0704296	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  97-34 587	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, 
Minnesota


THE ISSUE

Entitlement to payment of or reimbursement for medical 
expenses based on a period of private hospitalization from 
September 21, 1988, to October 21, 1988.

(The appeal as to the claims of (a) entitlement to an 
effective date earlier than March 13, 1989, for service 
connection for the residuals of an injury of the right lower 
extremity, with below-the-knee amputation, for the purpose of 
establishing entitlement to accrued benefits for a two-year 
period other than the two-year period immediately preceding 
the veteran's death and for the purpose of establishing 
entitlement to payment of or reimbursement for medical 
expenses based on a period of private hospitalization from 
September 21, 1988, to October 21, 1988; (b) entitlement a 
determination as to whether payment of accrued benefits for a 
two-year period other than the two-year period immediately 
preceding the veteran's death would be more beneficial to the 
appellant, and (c) entitlement to an increased amount of 
dependency and indemnity compensation (DIC) under 38 U.S.C. 
§ 1311(a)(2) are the subjects of a separate Board decision 
and remand.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  He was a prisoner of war and the recipient of 
a Purple Heart.  He died in December 1995.  The appellant is 
his surviving spouse.

In a rating issued in April 1996 for the purpose of accrued 
benefits, the VA regional office (RO) granted service 
connection for the residuals of an injury to the right lower 
extremity, with below-the-knee amputation.  The RO assigned a 
60 percent evaluation for this disability, effective from 
November 14, 1989.  This rating action combined the rating 
for the injury to the right lower extremity with below-the-
knee amputation and the rating for arthralgia of the knee.

The appellant disagreed with the effective date chosen for 
the grant of service connection for the disability of the 
right lower extremity with below-the-knee amputation, 
indicating that she believed that the effective date for the 
grant of service connection should be September 21, 1988, the 
date of the initial hospitalization for the veteran's injury 
to the right lower extremity following the traumatic accident 
which had resulted in the injury and disability.  In October 
1999, the Board of Veterans' Appeals (Board) issued a 
decision, which granted an effective date of March 13, 1989, 
for service connection of the right lower extremity injury, 
with below-the-knee amputation.

The appellant continued to disagree with the effective date 
assigned and appealed the case to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2001, the Court 
granted an unopposed Appellee's Motion for Remand and to Stay 
Proceedings (Appellee's Motion) filed by the Secretary of 
Veterans Affairs, vacated the Board's October 1999 decision, 
and remanded the case to the Board for readjudication and 
disposition consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).

On June 13, 2002, the Board issued another decision, which 
found that the veteran had filed his claim for service 
connection for his right lower extremity, with below-the-knee 
amputation, on March 13, 1989.  This claim was pending at the 
time of the veteran's death in December 1995.  The Board 
found that the appellant was entitled to receive service-
connected benefits (for accrued purposes) for this disability 
for the two-year period immediately preceding the date of the 
veteran's death.  The medical reimbursement claim was not 
addressed at that time.

The appellant continued to disagree with the Board's decision 
and appealed the case to the Court.  In November 2004, the 
Court again vacated the Board's decision and remanded the 
case to the Board for further adjudication.  This case was 
returned to the Board from a November 2004 Memorandum 
Decision of the Court with instructions for evidentiary 
development and readjudication of entitlement to an effective 
date earlier than March 13, 1989, for service connection for 
the residuals of an injury of the right lower extremity, with 
below-the-knee amputation, for the purpose of establishing 
entitlement to accrued benefits for a two-year period other 
than the two-year period immediately preceding the veteran's 
death and for the purpose of establishing entitlement to 
payment of or reimbursement for medical expenses based on a 
period of private hospitalization from September 21, 1988, to 
October 21, 1988.

The appellant testified at hearing before the Board of 
Veterans' Appeals (Board) sitting at the RO in February 2005, 
and a transcript of that testimony is in the claims file.  

Subsequently, the claims of entitlement to an effective date 
earlier than March 13, 1989, for service connection for the 
residuals of an injury of the right lower extremity, with 
below-the-knee amputation, for the purpose of establishing 
entitlement to accrued benefits for a two-year period other 
than the two-year period immediately preceding the veteran's 
death and for the purpose of establishing entitlement payment 
of or reimbursement for medical expenses based on a period of 
private hospitalization from September 21, 1988, to October 
21, 1988; and (b) entitlement to payment of or reimbursement 
for medical expenses based on a period of private 
hospitalization from September 21, 1988, to October 21, 1988, 
were remanded by the Board in May 2005.  (A claim of 
entitlement to an increased amount of dependency and 
indemnity compensation (DIC) under 38 U.S.C. § 1311(a)(2) was 
the subject of a separate Board REMAND, also issued in May 
2005).

The Board notes that the VAMC in St. Cloud, Minnesota; has 
original jurisdiction over the medical reimbursement claim at 
issue, and hence a separate remand in this case must be 
issued.  The appeal is REMANDED to the RO via the Department 
of Veterans Affairs Medical Center in St. Cloud, Minnesota.  
VA will notify the appellant if further action is required.



REMAND

As was pointed out by the veteran's representative in a May 
2006 statement, the record reflects that in May 2005 the 
Board remanded several claims, including the claim for 
medical reimbursement, to the VA Appeals Management Center 
(AMC).  In a statement of record issued by the AMC in April 
2006, the AMC determined that it did not have jurisdiction of 
the claim for medical reimbursement.  The AMC correctly noted 
that these claims are handled by the Medical Administration 
Service (MAS) of the VA Medical Centers and hence this claim 
will be handled there.   

The appellant's claim of entitlement to payment of or 
reimbursement for medical expenses based on a period of 
private hospitalization from September 21, 1988, to October 
21, 1988, has been repeatedly denied solely based upon the 
fact that treatment received at that time was not for an 
adjudicated service-connected condition.  However, in a 
separate decision issued in February 2007, the Board has 
determined that an effective date of September 21, 1988, is 
warranted for residuals of an injury to the right lower 
extremity, with below-the-knee amputation, the condition 
which was treated during that time.  Unauthorized private 
medical expenses may be reimbursable where they involve a 
service-connected disability or the other types of 
disabilities under 38 U.S.C.A. § 1728.  See 38 C.F.R. § 
17.120.  Simply put, it appears that the VA is now able to 
consider whether all of the criteria of 38 U.S.C.A. § 1728 
and 38 C.F.R. § 17.120 have been met.  

There is a three-prong test for meeting the requirements of 
entitlement to payment or reimbursement for unauthorized 
medical expenses.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§§ 17.120 (2006).  Failure to satisfy any of the three 
criteria precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. 
App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 
325, 327 (1995).  

The initial requirement is that treatment be for a service-
connected disability or for a non-service-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability.  However, treatment 
can be for any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability.  38 C.F.R. § 17.52 (2006).  The other 
two requirements are that a medical emergency must have 
existed such that delay would have been hazardous to life or 
health and that VA or other Federal facilities were not 
feasibly available, and an attempt to use them before hand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 C.F.R. 
§ 17.120(b),(c).

The appellant's claim for reimbursement has never been 
evaluated under all of the applicable criteria, inasmuch as, 
in the past, one was clearly not met.  Accordingly, that 
adjudication should now be undertaken.  

The Board also observes that the provision of 38 C.F.R. § 
17.126 (2006) may be applicable to the claim and should be 
considered on adjudication.  That regulation provides as 
follows:

Claims for payment or reimbursement of the expenses of 
medical care or services not previously authorized must be 
filed within the following time limits:  (a) A claim must be 
filed within two years after the date the care or services 
were rendered (and in the case of continuous care, payment 
will not be made for any part of the care rendered more than 
two years prior to filing claim), or  (b) In the case of 
services rendered prior to a VA adjudication allowing 
service-connection:  (1) The claim must be filed within two 
years of the date the veteran was notified by VA of the 
allowance of the award of service-connection.  (2) VA payment 
may be made for care related to the service-connected 
disability received only within a two-year period prior to 
the date the veteran filed the original or reopened claim 
which resulted in the award of service-connection but never 
prior to the effective date of the award of service-
connection within that two-year period.  (3) VA payment will 
never be made for any care received beyond this two-year 
period whether service connected or not.

Accordingly, the Board remands the case for the following 
actions:

1.  Provide the appellant with notice 
that: (1) informs her about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) informs her about the 
information and evidence that VA will 
seek to provide; (3) informs her about 
the information and evidence the claimant 
is expected to provide; and (4) requests 
or tells her to provide any evidence in 
the claimant's possession that pertains 
to the claim, or something to the effect 
that the claimant should "give us 
everything you've got pertaining to your 
claim(s)." Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see 38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  Such 
types of evidence include any doctor's 
statements regarding the nature of 
services rendered, whether they were 
rendered on an emergency basis as well as 
the feasibility of using VA facilities, 
and any other evidence that is necessary 
for an adjudication of the claim under 38 
U.S.C.A. § 1728 (West 2002) and 38 C.F.R. 
§ 17.120 (2006).

2.  Request that the appellant identify 
the amount paid to SCH for the veteran's 
emergency treatment and hospitalization 
from September 21, 1988 to October 21, 
1988, which was covered by insurance; the 
amount she paid, and any amount that 
remains outstanding.  
3.  Review the veteran's MAS folder if 
available, as well as the veteran's 
claims folders which contain copious 
information regarding his private medical 
treatment at SCH from September to 
October 1988.  These folders should be 
requested from the RO if necessary, as 
the Board remanded several pending claims 
there in a separate remand issued in 
February 2007.

4.  Then readjudicate the claim for 
entitlement to reimbursement for 
unauthorized private medical expenses 
from September 21, 1988, to October 21, 
1988 under 38 U.S.C.A. § 1728 (West 2002) 
and 38 C.F.R. §§ 17.120, 17.121, and 
17.126 (2006), in light of the Board's 
grant of an effective date of September 
21, 1988, (issued by the Board in 
February 2007 in a separate decision), 
for residuals of an injury to the right 
lower extremity, with below-the-knee 
amputation, the condition which was 
treated during that time.  If necessary, 
obtain a medical opinion as to whether 
any of the medical services at issue were 
rendered in a medical emergency and if 
so, when such emergency ended, as well as 
the feasibility of VA facilities.  If the 
decision remains adverse to the appellant 
in any way, provide her and her 
representative with a supplemental 
statement of the case that discusses all 
relevant laws and regulations, the 
evidence considered, and the bases for 
the decision.  Then, return the case to 
the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



